Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1, 2, 4, 6-8, 9, 12-14, 16, and 18-20 in the reply filed on 12/20/2020 is acknowledged. However claim 6 is further WITHDRAWN as being directed to non-elected embodiment (plural buck-boost converters and not that of elected single converter system of FIGURE 2). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim is generally narrative and indefinite, failing to conform to current U.S. practice, because the language of the claim does not provide the necessary clarity and precision required thereby making the scope of the invention sought to be patented undeterminable from 
Particularly, the following limitations are unclear: 
	“wherein the AC/AC switched network comprises a wide bandgap bidirectional semiconductor for executing an anti-islanding function by deactivating the buck-boost power conversion circuit in response to detecting a power outage.”

The narrative language of the claims further fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim as required by MPEP 2173.05(g), and is thus indefinite.  The above functional language purports to define the invention by reciting a problem to be solved / a function or result achieved by the invention (the narrative operation of the switch as opposed to its structure noting that the switch is simply a switch and the claim fails to set forth structure of said “executing an anti-islanding function by deactivating the buck-boost power conversion circuit in response to detecting a power outage”)  thereby making the boundaries of the claim scope ambiguous and unclear.  The Examiner acknowledges that an apparatus may be claimed via positively recited structure and/or through use of functional language however said function must be tied to identifiable structure/component in order for said otherwise narrative language to functionally limit said structure (see MPEP 2114), else the claim simply becomes a narrative recitation of the desired function/result achieved of the device, as with the present case. As such, it is noted per MPEP 2114 that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 
	The claim should set forth the structure associated with “for executing an anti-islanding function by deactivating the buck-boost power conversion circuit in response to detecting a power outage” such as a controller. The composition of the switch alone is not the requiste for executing an anti-islanding function by deactivating the buck-boost power conversion circuit in response to detecting a power outage”
	The claim will be examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 9, 12, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho US 2016/0210134 in view of Mazumder et al. US 2009/0196082.

Cho teaches:
1, 9, 16. A system comprising: a power conversion circuit for converting between a DC voltage having a first magnitude and a first AC voltage having a second magnitude (see 103, 105, 107 noting generic conversion of “performs conversion on the magnitude of the AC power” (see spec. para. 40), the power conversion circuit comprising: 
a DC/AC (103, FIG1) configured to be electrically coupled to the DC voltage for converting between the DC voltage and a second AC voltage; and 
an AC/AC (107) configured to be electrically coupled to the DC/AC switched network for converting between the first AC voltage and the second AC voltage.  

Cho fails to teach:
Said power conversion circuit being a buck/boost;
Said DC/AC and AC/AC converters being switched network type. 

Mazumber teaches:
Power conversion circuit being boost (buck), that is to say the grid voltage of a distributed power system such that the grid voltage is greater thereby requiring (boost and buck conversion) between said distributed power and grid, see spec. para. 49). 
	It would have been obvious to provide said voltage levels (ie high voltage ie. 12.47k US style grid voltage and lower voltage distributed power supply and resulting buck/boost conversion) as taught by Mazumber into the system of Cho with the motivation to provide known and desirable voltage levels to realize the system. 
Mazumber teaches DC/AC and AC/AC converters being switched network type converters, see FIGURE 7C. It would have been obvious to one of ordinary skill in the art to provide said switched network type DC/AC and AC/AC converters as taught by Mazumber into the system of Cho with the motivation to known type converters to realize the otherwise generic converters of Cho.  

Cho in view of Mazumber further teach:
2, 12. The system of claim 1/9, wherein the buck-boost power conversion circuit is for converting the DC voltage configured to be generated by a photovoltaic cell (Cho 101, FIG1) to the first AC voltage that is configured to be electrically coupled to an electrical grid, the second (read Grid) magnitude being greater than first magnitude (as taught by Mazumber in the combination above, see grid voltage).  

Cho further teaches:
4, 20. The system of claim 1/16, wherein the buck-boost power conversion circuit is for converting the first AC voltage from an electrical grid to the DC voltage configured to beWO 2018/107089PCT/US2017/065409 17 electrically coupled to a battery for charging the battery (See 113, FIG1).
Cho fails to explicitly teach the first magnitude being greater than the second magnitude.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first magnitude being greater than the second magnitude, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho US 2016/0210134 in view of Mazumder et al. US 2009/0196082 and Mueller et al. US 2019/0207534.

Cho teaches use of an AC filter 105, FIG1, coupled between said DC/AC and AC/AC  however fails to explicitly said filter comprising an inductor:
7, 13, 18. The system of claim 1/9/16, wherein the buck-boost power conversion circuit further comprises an inductor configured to be electrically coupled between the DC/AC switched network and the AC/AC switched network.  
	Mueller teaches an AC filter comprising an inductor (see spec. para. 29).
. 

Claims 8, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho US 2016/0210134 in view of Mazumder et al. US 2009/0196082 and Huang et al. "Ultra high voltage sic power devices and its impact on future power delivery system." 

Cho fails to teach:
8, 14, 19. The system of claim 1/9/16, wherein the AC/AC switched network comprises a wide bandgap bidirectional semiconductor.  
	Huang teaches use of WBG semiconductor switches in grid connected power conversion circuitry, see ie. FIG6 and associated reference passages. 
	It would have been obvious to one of ordinary skill in the art to construct said converters of Cho using WBG semiconductors as taught by Huang with the motivation to provide known and superior performance of said WBG, see Huang Abstract.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836